Citation Nr: 1229037	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected major depression, rated as 30 percent disabling prior to May 23, 2011 and as 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1987 to March 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, continued a 30 percent evaluation for service-connected major depression.  

In August 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

The case was previously before the Board in March 2011 at which time it was remanded for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In a March 2012 rating decision, the Veteran was awarded an increased 50 evaluation for his service-connected major depression effective May 23, 2011.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for major depression remains before the Board.


FINDING OF FACT

Throughout the entire claims period, the Veteran's major depression has manifested moderate symptoms that most nearly approximate occupational and social impairment with reduced reliability and productivity.






CONCLUSION OF LAW

The criteria for a rating of 50 percent, but not higher, for major depression are met throughout the entire claims period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for major depression was granted in an April 2005 rating decision with an initial 30 percent evaluation assigned effective March 3, 2005.  The August 2008 rating decision on appeal continued the 30 percent evaluation.  In a March 2012 rating decision, an increased 50 percent evaluation was assigned effective May 23, 2011.  The Veteran contends that an increased evaluation is warranted for his major depression as he experiences symptoms including panic attacks several times a week and memory loss. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's depression is rated under Diagnostic Code 9434 pertaining to major depression in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

With respect to the schedular criteria, the Veteran has manifested symptoms that are contemplated by evaluations ranging from 30 percent to 70 percent.  With respect to the 30 percent criteria, his service-connected major depression is productive of symptoms such as depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  However, upon VA psychiatric examinations conducted in June 2008 and May 2011, the Veteran complained of panic attacks occurring more than once a week.  He also testified in August 2010 that he experienced forgetfulness and problems concentrating.  These symptoms are contemplated by a 50 percent rating.  The Veteran has also complained of some symptoms associated with a 70 percent rating.  He testified in August 2010 that he experienced continuous depression stressors due to his tinnitus and both VA examiners have noted the presence of some neglect of personal hygiene.  The May 2011 contract VA examiner also noted that the Veteran reported some occasional suicidal and homicidal ideation without any intent or specific plan.  Furthermore, treatment records from the Tulsa VA Medical Center (VAMC) show complaints of occasional auditory and visual hallucinations beginning in August 2007. 

Although the Veteran has manifested symptoms that are associated with disability evaluations ranging from 30 to 70 percent, after review of all the evidence of record the Board finds that a 50 percent rating is warranted throughout the claims period.  The Veteran's major depression is productive of symptoms that are of moderate severity and most nearly approximate moderate social and occupational impairment.  In this regard, the June 2008 VA examiner specifically found that the Veteran's major depression had a moderate impact on his activities of daily living.  The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of  moderate symptoms.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2011)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores throughout the claims period have ranged from 56 to 60, consistent with moderate symptoms and impairment.  Id.  

The Veteran's social and occupational impairment is also indicative of no more than a 50 percent rating.  Throughout the claims period, the Veteran has stated that he has a good relationship with his family and he testified in August 2010 that his wife was aware of his depression and worked hard to keep him motivated.  The Veteran also testified that his depression had not interfered with his personal relationships with others and treatment records from the Tulsa VAMC dated April 2007 and February 2009 document that the Veteran's home and social life were stable.  The Veteran has also manifested some occupational impairment, but he testified that he has never been reprimanded for poor behavior and he does not miss work on a regular basis due to depression.  During a July 2008 mental health appointment at the VAMC, the Veteran reported having occasional angry outbursts at work and trouble getting along with his coworkers, but it is clear that the Veteran does not experience more than moderate occupational impairment.  The May 2011 contract VA examiner also concluded that the Veteran's depression manifested reduced reliability and productivity; the specific criteria associated with occupational impairment and a 50 percent rating.  

The Board has also considered whether the Veteran's major depression warrants a rating in excess of 50 percent.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  While the Veteran has manifested an anxious and depressed mood at various times during the claims period, the evidence clearly establishes that he does not experience deficiencies in family relations.  The VA examinations and VA treatment records also show that his judgment and thinking have been consistently normal.  

Thus, the Veteran's major depression warrants a 50 percent evaluation, but not higher, throughout the claims period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's major depression is manifested by moderate symptoms and moderate social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In support of his claim, the Veteran submitted records of private psychiatric treatment in August 2010.  The records appear to document only general findings related to the Veteran's depression and link it to his service-connected tinnitus.  The Board also notes that the few private records are in large part illegible due to the provider's handwriting.  The Veteran has not indicated the existence of other private records that would support his claim.  Additionally, the Veteran was provided proper VA examinations in June 2008 and May 2011 in response to the claim.

The Board also finds that VA has complied with the March 2011 remand orders of the Board.  In response to the Board's remand, additional records of treatment from the Tulsa VAMC were added to the record and a VA examination was performed in May 2011.  The case was then readjudicated in March 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating of 50 percent, but not higher, is warranted for the Veteran's major depression throughout the entire claims period, and to this extent, the claim is granted.




____________________________________________
L. M. Barnard 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


